Citation Nr: 1219418	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for left hand arthritis.

3.  Entitlement to an initial rating in excess of 30 percent for service-connected post traumatic stress disorder (PTSD).  

4.  Entitlement to an initial rating in excess of 30 percent for service-connected post traumatic headaches from June 2, 2006, to February 28, 2010, and a rating in excess of 10 percent from March 1, 2010.  

5.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar spine traumatic arthritis.

6.  Entitlement to an initial compensable rating for service-connected left hand fracture residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from October 2002 to March 2003, and from December 2003 and March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that, in addition to the paper claims file, there is a "Virtual VA" paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.








REMAND

In the course of this appeal, the Veteran, on numerous occasions, has sought to be afforded a hearing conducted by a member of the Board, also known as a Veterans Law Judge (VLJ).  For example, as part of a VA Form 9, dated in April 2008, he expressed his desire to have a hearing conducted at the RO by a VLJ.  On another VA Form 9 (with an accompanying hearing election form), dated in August 2008, the Veteran requested a video conference hearing to be held at the RO.  He again sought a hearing to be held at the RO by a VLJ.  See VA Form 9, dated in July 2009.  A letter dated soon after, also in July 2009, from the RO to the Veteran, indicated:

WE HAVE YOUR REQUEST FOR A HEARING WITH A MEMBER FROM THE BOARD OF VETERANS APPEALS WHEN THEY NEXT VISIT THE REGIONAL OFFICE IN CLEVELAND, OHIO.  ONCE YOUR CASE IS READY FOR A HEARING YOU WILL BE NOTIFIED UNDER SEPARATE COVER OF THE DATE, TIME, AND PLACE TO REPORT FOR THIS HEARING.  IN THE MEANTIME THERE IS NOTHING FURTHER YOU NEED TO DO.  THIS LETTER IS FOR INFORMATION ONLY.

An internal RO document, titled "646 Request," dated in July 2010, acknowledges the Veteran's continuing desire to be afforded a video conference hearing with a VLJ.  Also, a RO "Certification Worksheet" dated in July 2010 includes a handwritten notation indicating "BVA hearing to be scheduled."  In addition, a VA Form 8 (CERTIFICATION OF APPEAL), also dated in July 2010, noted the following:  "BVA hearing and video conference requested but not held."  

Also of record is a letter from the Board to the Veteran, dated November 4, 2010.  This letter informed him that the Board had received his VA claims file, and that his appeal had been docketed.  

As noted above, the claims folder is replete with various documents indicating the Veteran's longstanding interest in being afforded a hearing with a VLJ.  Upon recent communication with the Board's "Video Hearing" it was made known to the undersigned VLJ that the Veteran failed to report for a video conference hearing which had been scheduled to take place on November 10, 2010.  For reasons to be here explained, certain due process concerns need be addressed, and are necessary prior to the adjudication of the Veteran's instant claims; namely, the Board is of the opinion that the Veteran must be afforded another opportunity to have a hearing at the RO conducted by a VLJ.  

First, the record is devoid of any communication to the Veteran indicating the "date, time, and place" concerning any scheduled video conference hearing.  In other words, other than being informed by the Board's Video Hearing office that the Veteran failed to report for a hearing scheduled to have taken place on November 10, 2010, the record contains no evidence that a video hearing was ever scheduled.  See 38 C.F.R. §§ 19.76, 20.703, 20.704(b).  Such notice was specifically promised as part of the above-cited July 2009 RO letter to the Veteran.  

The Board also finds particularly noteworthy the following language contained in 38 C.F.R. § 19.76:  "The agency of original jurisdiction will notify the appellant and his or her representative of the place and time of a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility not less than 30 days prior to the hearing date."  (emphasis added).  Here, under these facts, it is doubtful that compliance with this regulatory language was undertaken.  This is particularly so as the Veteran's claims file was docketed at the Board merely 6 days before the Veteran failed to report for a scheduled hearing.  Also, under 38 C.F.R. § 20.704(b), when a hearing is scheduled, "the person requesting it will be notified of the "time and place" of the hearing.  It appears that such notice was not provided to the Veteran.  As such, remand is here necessary.




Accordingly, the case is REMANDED for the following action:

1.  The RO should be requested to provide to the Board a copy of the letter mailed to the Veteran which informed him of the "date, time, and place" of the video conference hearing which was scheduled to be held on November 10, 2010.  This copy must include the date on which it was mailed.  

2.  In the event that the RO determines that such a notice letter was not sent to the Veteran, or if it is unavailable to produce the letter, the RO should schedule the Veteran for a video conference hearing at the RO.  All correspondence pertaining to this matter should be associated with the claim folder.  Thereafter, the RO should take any appropriate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


